U NITED S TATES AIR F ORCE
              C OURT OF C RIMINAL APPEALS
                           ________________________

                            Misc. Dkt. No. 2020-06
                           ________________________

                           Soren G. GERE
           Technical Sergeant (E-6), U.S. Air Force, Petitioner
                                        v.
                              UNITED STATES
                                Respondent
                           ________________________

          Petition for New Trial Pursuant to Article 73, UCMJ
                          Decided 12 January 2021
                           ________________________

Military Judge: L. Martin Powell.
Approved sentence: Dishonorable discharge, confinement for 10 years,
and reduction to E-1. Sentence adjudged 23 January 2019 by GCM con-
vened at Wright-Patterson Air Force Base, Ohio.
For Petitioner: Captain Matthew L. Blyth, USAF.
For Appellee: Major Jessica L. Delaney, USAF; Mary Ellen Payne, Es-
quire.
Before MINK, KEY, and ANNEXSTAD, Appellate Military Judges.
Judge ANNEXSTAD delivered the opinion of the court, in which Senior
Judge MINK and Judge KEY joined.
                           ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                       ________________________
ANNEXSTAD, Judge:
    Contrary to his pleas, Petitioner was convicted at a general court-martial
composed of a military judge sitting alone of one specification of attempted sex-
ual assault of a child, one specification of sexual abuse of a child, and one spec-
                  United States v. Gere, Misc. Dkt. No. 2020-06


ification of sexual assault of a child, in violation of Articles 80 and 120b, Uni-
form Code of Military Justice (UCMJ), 10 U.S.C. §§ 880, 920b. 1,2 The military
judge sentenced Petitioner to a dishonorable discharge, confinement for ten
years, and reduction to the grade of E-1. The convening authority approved the
sentence as adjudged. On 24 November 2020, we completed our review of Pe-
titioner’s case under Article 66, UCMJ, 10 U.S.C. § 866, and found no error
materially prejudicial to a substantial right of Petitioner and affirmed the find-
ings and sentence. 3 See United States v. Gere, No. ACM 39697, 2020 CCA
LEXIS 429 (A.F. Ct. Crim. App. 24 Nov. 2020) (unpub. op.).
   While his appeal was pending before this court, Petitioner petitioned The
Judge Advocate General of the Air Force for a new trial pursuant to Article 73,
UCMJ, 10 U.S.C. § 873. In accordance with Rule for Courts-Martial (R.C.M.)
1210(e), the petition was referred to this court and docketed on 18 November
2020. Respondent submitted an answer to the petition on 16 December 2020,
and Petitioner replied to Respondent’s answer on 23 December 2020.
    Petitioner asserts that he is entitled to a new trial based on newly discov-
ered evidence that SN, the victim in his case, allegedly falsely reported an un-
related sexual assault approximately one year before Petitioner’s trial. Finding
no such relief is warranted, we deny the petition.




1 All references in this opinion to the Uniform Code of Military Justice (UCMJ), Rules
for Courts-Martial (R.C.M), and Military Rules of Evidence are to the Manual for
Courts-Martial, United States (2016 ed.).
2 The specification of attempted sexual assault of a child was a lesser included offense
of Specification 3 that alleged sexual assault of a child of which the military judge
found Petitioner not guilty. Also, the military judge dismissed Specification 1, sexual
abuse, on the condition that Specification 2, sexual assault of a child, and Specification
3, attempted sexual assault of child, are affirmed on appeal. The military judge also
merged Specifications 2 and 3 at sentencing, resulting in a maximum term of confine-
ment of 30 years.
3 During our Article 66, UCMJ, review, we noted two errors in the court-martial order
(CMO), not raised by the parties on appeal. First, the charged article was incorrectly
identified as Article “120” rather than “120b.” Second, the third specification was in-
correctly identified as “Specification” without enumeration as “Specification 3.” In our
24 November 2020 opinion, we directed the publication of a corrected CMO to remedy
these errors.




                                            2
                   United States v. Gere, Misc. Dkt. No. 2020-06


                                   I. BACKGROUND 4
    In September 2016, Petitioner was a recruiter stationed at Wright-Patter-
son Air Force Base (AFB), Ohio. At that time, SN was a 13-year-old girl who
lived with her mother, JR, near Wright-Patterson AFB. SN’s mother and fa-
ther were separated, and her father lived in California. Petitioner had been
dating JR for about a year and SN would interact with Petitioner several times
each week.
    On the weekend of 10 September 2016, SN and her mother went to Peti-
tioner’s house near Beavercreek, Ohio. At his house, Petitioner provided SN
with multiple alcoholic drinks. Over the course of the evening, SN consumed
both beer and mixed drinks. SN testified that she did not recall exactly how
many alcoholic drinks she consumed that evening, but knew it was more than
two, and she felt tipsy and drunk. Throughout the night, SN took videos of
herself on her cellular phone in an intoxicated state, 38 of which were admitted
into evidence at trial. At some point, SN recalled that Petitioner walked her
over to his bed and gave her a small pill. Petitioner told SN the pill would help
her sleep. SN understood that Petitioner and her mother were going out to a
local bar. After Petitioner and JR left, SN fell asleep in Petitioner’s bed.
     The next thing SN recalled was waking up when Petitioner and her mother
returned from the bar. SN testified that she “was drunk and . . . really couldn’t
get up or really move.” She stated that Petitioner laid down next to her in the
bed and that her mother was laying on the other side of Petitioner, not imme-
diately next to her. SN testified that Petitioner placed his hand up her shirt
and under her binder 5 before touching “both” of her breasts. She further testi-
fied that Petitioner pulled her underwear down and “put his fingers inside of
[her].” As this was happening, Petitioner told SN “not to tell anyone.” SN tes-
tified that she tried to mumble “stop” under her breath, but the words would
not come out because she was in “shock.” SN testified that while Petitioner
touched her he was kissing her neck and mouth. SN testified that Petitioner
smelled like alcohol and cigarettes and that she felt “repulsed” by what was
happening. SN testified that while laying on her side, with her back to Peti-
tioner, she felt Petitioner’s erect penis against her buttocks. SN then stated
that she felt his penis around her vagina and that while this was happening


4It is necessary to repeat facts from this court’s opinion in United States v. Gere, No.
ACM 39697, 2020 CCA LEXIS 429, at *2–4 (A.F. Ct. Crim. App. 24 Nov. 2020) (unpub.
op.), to resolve the petition.
5At trial, SN testified that a “binder” is a piece of clothing used by individuals to “bind”
their breasts down. SN stated that her binder was made of cotton and had multiple
hooks on the back to keep it closed.

                                             3
                 United States v. Gere, Misc. Dkt. No. 2020-06


Petitioner was “breathing” on her and “thrusting” and “jerking” his body. SN
testified that she felt his penis touching her vagina, but it did not go inside. SN
tried to get up but Petitioner held her down by placing his hand on her stom-
ach.
    SN was finally able to get away and went to the kitchen near the living
room. Petitioner followed her to the kitchen and slightly shoved her, while ask-
ing her what was wrong. SN did not respond, and went to the living room to
sleep on the couch, while Petitioner returned to his bedroom. SN testified that
she could not sleep and spent most of the night crying.
     The following morning, Petitioner drove SN and her mother home. SN tes-
tified that she did not immediately tell her mother what happened because she
thought her mother “wouldn’t believe [her].” Later that day, SN told her friend,
EH, that her “mom’s boyfriend raped” her. That same night, SN had a conver-
sation with another friend, JE, and was in tears as she told JE that she had
been drinking with her mom and her boyfriend, and that her mom’s boyfriend
came in the room, got on top of her, and raped her. Both of her friends encour-
aged her to report the incident, but SN refused because she was worried her
mother would get in trouble for allowing her to drink alcohol.
    The following Monday at school, SN testified that she told several other
friends about the assault. All of SN’s friends encouraged her to report the as-
sault; however, SN chose not to. After school, one of SN’s friends, JE, told her
mother, who immediately reported the assault to Child Protective Services.
Subsequently, a social worker and civilian law enforcement officer were dis-
patched to SN’s house. JR initially met with police and asked for a lawyer, and
also asked to speak to SN in private. During their private conversation, JR told
SN not to tell the police about the alcohol.
    After speaking with police about what had happened, SN agreed to go to
the hospital, where she underwent a sexual assault forensic examination
(SAFE). As part of the examination, deoxyribonucleic acid (DNA), fingernail
scrapings, and a head hair sample were collected, and buccal swabs were taken
from SN. While at the hospital, SN also provided a urine sample. In November,
2016, SN went to live with her father in California, where she was still living
at the time of Petitioner’s court-martial.
    At trial, the Government called TA, a forensic scientist from the Ohio Bu-
reau of Criminal Investigation. The court recognized TA as an expert in the
field of forensic DNA analysis. TA testified that he examined the SAFE kit
from SN, which included oral and vaginal samples, fingernail scrapings, a head
hair sample, and skin swabs from her pubic area. TA further testified that “a
low amount of male DNA” was found on the pubic area samples taken from


                                        4
                United States v. Gere, Misc. Dkt. No. 2020-06


SN, but due to the small amount of DNA present, a DNA profile could not be
produced, which meant the sample could not be linked to any particular male.
    During trial, the Government also called HA, a toxicologist from the Coro-
ner’s Office Crime Lab in Troy, Ohio. The court recognized HA as an expert in
the field of toxicology. HA testified that SN’s urine sample showed traces of
ibuprofen and diphenhydramine—the active ingredient found in over-the-
counter sleep aid medication. HA testified that subsequent confirmation tests
did not detect diphenhydramine above the lab’s cut-off level of six nanograms
per milliliter in SN’s urine sample.
   Petitioner’s trial concluded on 23 January 2019. In his appeal, which we
reviewed pursuant to Article 66, UCMJ, Petitioner argued that his convictions
were legally and factually insufficient, largely based on his claim that SN was
not a credible witness. Specifically, Petitioner argued that SN lied about her
deletion of a Snapchat message, made multiple inconsistent statements, and
had a motive to lie. On 24 November 2020, we affirmed the findings and sen-
tence.

                               II. DISCUSSION
A. Additional Background
    Petitioner’s request for a new trial is based on a claim of newly discovered
evidence. Specifically, Petitioner claims that SN made a false unrelated report
of sexual assault that occurred on 15 November 2017—after the date of Peti-
tioner’s assault offense against SN but prior to his court-martial—when an
unknown student at her middle school grabbed her buttocks in the school lunch
line. Petitioner alleges that this incident was investigated but no charges re-
sulted.
    In support of his petition, Petitioner attached a police report dated 22 No-
vember 2017. The police report indicates that SN reported that her “butt crack
was grabbed from behind in lunch line twice.” The report further indicates SN
did not see who grabbed her, there were approximately ten boys standing be-
hind her, and there were no witnesses who recalled seeing anyone grab SN.
The police report does not state or imply that SN falsely reported the sexual
contact.
    Petitioner also attached a “cease and desist” letter, dated 11 May 2020, to
his petition that was sent to SN’s father, MN, from the school board demanding
that MN stop making allegations that the school board “covered up a sex crime”
in 2017 and that the school district had “threatened” him if he continued to
voice his concerns. The letter highlights the school board’s frustrations with
MN’s persistent complaints that SN’s report of sexual assault was not handled

                                       5
                 United States v. Gere, Misc. Dkt. No. 2020-06


appropriately by the school and states that SN’s complaint was fully investi-
gated and closed due to lack of evidence.
    Petitioner also attached declarations from his trial defense counsel con-
cerning their knowledge of the incident at school. While Petitioner acknowl-
edges that he was aware before his court-martial that SN’s father, MN, had
removed SN from her middle school in California in December 2017, he states
that he was unaware of the alleged assault in the lunch line and the ensuing
investigation. His trial defense counsel also confirmed in their declarations
that they were similarly aware that MN removed his daughter from school, but
unaware of the alleged assault. Trial defense counsel stated that they asked
SN and other witnesses about her removal from school, but they did not state
that they asked MN about the matter. The witnesses who were questioned by
trial defense counsel had no information to provide on the school incident. Ad-
ditionally, trial defense counsel do not state in their declarations whether they
ever asked SN if she had made other allegations of sexual assault. Petitioner’s
court-martial occurred more than a year after SN’s report of the unrelated sex-
ual contact at school.
   Petitioner now claims that had he been aware of the report—which he con-
tends was a false allegation—that he would have been in a better position to
challenge SN’s and MN’s credibility and motives, and that this probably would
have resulted in a substantially better result at trial. We disagree.
B. Law
    A petitioner may request a new trial “on the grounds of newly discovered
evidence or fraud on the court.” Article 73, UCMJ, 10 U.S.C. § 873. A new trial
shall not be granted on the grounds of newly discovered evidence unless the
petitioner shows that:
       (A) The evidence was discovered after the trial;
       (B) The evidence is not such that it would have been discovered
       by the petitioner at the time of trial in the exercise of due dili-
       gence; and
       (C) The newly discovered evidence, if considered by a court-mar-
       tial in the light of all other pertinent evidence, would probably
       produce a substantially more favorable result for the accused.
R.C.M. 1210(f)(2); see United States v. Luke, 69 M.J. 309 (C.A.A.F. 2011);
United States v. Johnson, 61 M.J. 195, 198–99 (C.A.A.F. 2005).
   To show that a new trial is warranted, “[t]he burden is heavier than that
borne by an appellant during the normal course of appellate review.” United


                                       6
                 United States v. Gere, Misc. Dkt. No. 2020-06


States v. Bacon, 12 M.J. 489, 491 (C.M.A. 1982) (citations omitted). “[T]he pro-
visions of Article 73[, UCMJ,] are not designed to permit an accused to reliti-
gate general matters which were . . . decided adversely to him.” Id. at 492 (ci-
tations omitted). Thus, “‘requests for a new trial . . . are generally disfavored,’
and are ‘granted only if a manifest injustice would result absent a new
trial . . . .’” United States v. Hull, 70 M.J. 145, 152 (C.A.A.F. 2011) (quoting
United States v. Williams, 37 M.J. 352, 356 (C.M.A. 1993)).
    “[T]he determination of sufficient grounds for granting a petition for new
trial in the military rests ‘within the [sound] discretion of the authority consid-
ering . . . [that] petition.’” Bacon, 12 M.J. at 492 (alterations in original) (cita-
tions omitted). Accordingly, it is this court’s prerogative to weigh the testimony
at trial against the post-trial evidence to determine which is credible. Id. We
are also free to exercise our fact-finding powers. See id. (citations omitted). The
only limit on our fact-finding powers is that our “broad discretion must not be
abused.” Id. (citing United States v. Thomas, 11 C.M.R. 161, 166 (C.M.A.
1953)).
C. Analysis
    Petitioner has failed to meet his burden to demonstrate that he is entitled
to a new trial. Petitioner has not demonstrated that the evidence could not
have been discovered before trial in the exercise of due diligence, and also fails
to show that the evidence would have probably produced a substantially more
favorable result.
    Petitioner’s trial defense counsel both acknowledge they were aware that
SN was removed from school in December 2017. They also acknowledged that
they interviewed SN and MN before trial. Neither trial defense counsel state
that they asked either one if SN had been the victim of any other assault, if
they had been involved in any other criminal investigations, or if they had filed
any other police reports. While trial defense counsel state that they asked mul-
tiple witnesses about the change in school, they do not allege that any witness
lied or refused to answer their questions. Furthermore, both trial defense coun-
sel acknowledge that they had the opportunity to ask the military judge to or-
der production of any records that were outside the possession of the Govern-
ment, but chose not to make such a request because they did not believe that
they could demonstrate such documents were relevant and necessary based on
the limited information they had. The Defense also had access to SN’s mother,
JR, who spoke with SN on occasion between November 2017 and commence-
ment of Petitioner’s trial. There is no evidence that trial defense counsel ever
asked JR about the circumstances surrounding SN’s abrupt removal from
school.


                                         7
                  United States v. Gere, Misc. Dkt. No. 2020-06


    Given that trial defense counsel failed to state that they asked MN—the
individual who disenrolled SN—any questions that might have produced more
information, Petitioner’s counsel did not pursue available investigative leads.
Trial defense counsel knew SN had been removed from the school, but appar-
ently did not attempt to discern the reasons for her removal. Even at this stage,
Petitioner has failed to demonstrate that any witness lied or refused to answer
related questions, or that SN or MN intentionally tried to conceal the unrelated
report of sexual contact at SN’s school. Petitioner had the tools of discovery and
production available to him at trial, yet he did not avail himself of those rights.
Considering the foregoing, we conclude that Petitioner has failed to demon-
strate that the evidence could not have been discovered at the time of trial by
the exercise of due diligence. 6
    Petitioner’s primary argument for a new trial revolves around the fact that
the evidence might “undermine SN’s credibility and support alternate theories
for the defense.” However, even if we found that Petitioner’s counsel had exer-
cised due diligence with respect to this evidence, Petitioner has failed to
demonstrate that it would have been admissible at trial. “Evidence of an al-
leged victim’s prior accusation of sexual assault is only admissible if the prior
accusation is shown to be false.” United States v. Erikson, 76 M.J. 231, 234
(C.A.A.F. 2017). Petitioner has not demonstrated SN’s reported assault in the
lunch line was actually false, as opposed to simply inconclusive or unprovable.
The absence of evidence corroborating her account is not the same as evidence
refuting her account, and we have been provided nothing falling into that latter
category. If Petitioner could not demonstrate SN’s report was in fact false, we
see little or no relevance to the report at all, and we are unconvinced the evi-
dence would have been admissible if proffered. Without a showing that the
evidence would be admissible, or the line of inquiry permissible, Petitioner can-
not show that the evidence would have produced a substantially more favora-
ble result. See United States v. Curtis, 1995 CCA LEXIS 221 at *4 (A.F. Ct.
Crim. App. 29 Aug. 1995) (unpub. op.) (“It would be incongruous to grant a new
trial if defense counsel could not then introduce the ‘newly discovered evi-
dence.’”).
    Furthermore, Petitioner has failed to show how this evidence could be used
to impeach SN. SN’s testimony at trial regarding the offenses Petitioner was
convicted of was corroborated by both outcry witnesses and physical evidence.
Video evidence showed that SN was provided alcohol, a toxicology screen pro-
vided evidence that she was given sleeping medication, and DNA analysis


6Petitioner has not raised that his trial defense counsel were ineffective and we do not
see the issue reasonably raised in the record. See United States v. Gooch, 69 M.J. 353,
361–62 (C.A.A.F. 2011).

                                           8
                 United States v. Gere, Misc. Dkt. No. 2020-06


showed that male DNA was found near her vaginal area. While Petitioner ar-
gues that “SN’s credibility” was crucial, and therefore a new line of cross-ex-
amination would yield a more favorable result, his argument is unpersuasive
because the evidence Petitioner seeks to use to impeach SN is not related to
any material matter in the court-martial. Petitioner has offered no theory for
how this alleged incident at SN’s school, after SN was already living with her
father, advances the defense theory raised during trial that SN fabricated an
assault against Petitioner so that she could live with father in California.
    Now Petitioner asserts a new theory that MN was “manipulating his
daughter’s false allegations for personal gain.” But this line of questioning
would only go towards MN’s reactions to the allegations and would not impugn
the credibility of SN’s initial reports or her testimony at trial. We also note that
MN played only a minor role at trial. He was appointed by the military judge
as SN’s guardian and did not testify about the merits of the allegations. There
was no evidence presented at trial that MN conspired with SN to make false
allegations, nor does Petitioner provide any evidence of such a scheme in his
petition for a new trial. We do not see the nexus between MN’s limited testi-
mony in the case and the strength of the Government’s evidence.
    Finally, Petitioner’s trial defense counsel indicated that they would have
used the evidence of the reported sexual assault to counter evidence at sen-
tencing that SN was at risk of psychological harm from Petitioner’s actions.
However, Petitioner was sentenced by a military judge, and we are not con-
vinced that a military judge would believe that SN suffered significant harm
from her buttocks being touched in a school lunch line, as compared to being
drugged and digitally penetrated by an adult authority figure in her life. There-
fore, we conclude Petitioner has failed to demonstrate that this evidence would
be admissible, how this “new evidence” would be used to impeach SN as to a
material matter, and most significantly, that this “new evidence” would prob-
ably produce a substantially more favorable result for Petitioner.

                                III. CONCLUSION
    Petitioner’s petition of 10 November 2020 for a new trial pursuant to Article
73, UCMJ, is DENIED.


                  FOR THE COURT



                  CAROL K. JOYCE
                  Clerk of the Court

                                         9